Ogden, J.
The contract, for the breach of which this suit was brought, is one of those peculiar contracts made jointly, but in which the obligations are several; like the shipping articles on a sea-going vessel, where any number of sailors may sign the same articles, but whose agreements for hire and wages are separate and distinct.
The contract set out in the record of this case appears to be an agreement between the appellant and another, and several freedmen, for the cultivation of a farm, in which each freedman had his separate tract or portion of land to work, and where no one of the freedmen was responsible for the acts of another. We think such a contract may very properly be held a contract with each, and that each freedman would be entitled to sue, in his individual capacity, for a breach of the same.
We have examined this case with much care, and are of the opinion that if there was any error in the rulings of the court, it was in favor of the appellant, and of that he now has no right to complain. The judgment of the District Court is affirmed.
Affirmed.